706 S.E.2d 152 (2011)
LONG
v.
LONG.
No. A11A0071.
Court of Appeals of Georgia.
February 10, 2011.
*153 John R. B. Long, for appellant.
Ashley Wright, District Attorney, Kristina G. Connell, Assistant District Attorney, Glover & Blount, Gary A. Glover, Jerry M. Daniel, Waynesboro, Edward Flythe, for appellee.
McFADDEN, Judge.
In a prior appeal of this case, Long v. Long, 303 Ga.App. 215, 692 S.E.2d 811 (2010), this court affirmed in part and reversed in part certain orders of the Burke County Superior Court pertaining to child custody and visitation. Upon return of the remittitur, the lower court refused to carry this court's decision into effect and instead entered an order declaring our decision to be void and "declin[ing] to make the decision of the Court of Appeals the judgment of [the trial] court." Christine Long, the appellant in the prior appeal, again appeals. Again we reverse.
After the remittitur is transmitted to the trial court by the appellate court, "[t]he decision and direction [of the appellate court] shall be respected and carried into full effect in good faith by the court below." OCGA § 5-6-10. "[A]ny ruling by the Supreme Court or the Court of Appeals in a case shall be binding in all subsequent proceedings in that case in the lower court and in the Supreme Court or the Court of Appeals as the case may be." OCGA § 9-11-60(h). A "trial court . . . cannot decide to disregard the opinions of this court. [Cits.]" Eastgate Assoc. v. Piggly Wiggly Southern, 200 Ga.App. 872, 873(1), 410 S.E.2d 129 (1991). "[W]hen a judgment is reversed and the case is remanded to the trial court with direction, it is the duty of the trial court in good faith to carry into full effect the mandate of this court." (Punctuation omitted.) Leon v. Monterrey Mexican Restaurant of Wise, 305 Ga.App. 222, 223(1), 699 S.E.2d 423 (2010).
The trial court disregarded this duty and committed grave error by refusing to give full effect to the binding decision of this court. "Accordingly, the order of the trial court must be reversed and the trial court [is hereby] directed to render judgment . . . in accordance with the holdings in [Long v. Long, supra]." Eastgate Assoc., supra at 875(1), 410 S.E.2d 129.
Judgment reversed.
PHIPPS, P.J., and ANDREWS, J., concur.